ALAN R. SCHWARTZ, Circuit Judge.
The court has heard oral argument of counsel and considered their memoranda of law concerning the defendant’s pending motion for summary judgment, based upon the claim that the statute of limitations bars the present action.
Upon consideration thereof, it is ordered and adjudged that the motion should be and is denied. The court concludes that the general rule under which the statute of limitations does not begin to run until the physician-patient relationship is terminated, as expressed in such cases as Myers v. Stevenson, 125 Cal. App. 2d 399, 270 P. 2d 885 (1954) and Couillard v. Charles T. Miller Hospital, Inc., 253 Minn. 418. 92 N.W. 2d 96 (1958) is directly applicable in this case. There is no reason for concluding that this rule is not applicable in the state of Florida. The case of City of Miami v. Brooks, Fla. 1954, 70 So.2d 306, cited by the defendant for the contrary proposition, does not consider the issue at all.